Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 1, 3-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the description of "each of the plurality of knobs defined by: a first knob ... [and] ... a second knob..." is confusing.  As a related matter, the description at lines 3-5 of claim 8 is inconsistent with the description at lines 2-3 of claim 1.  In order to clarify claims 1 and 8, the following changes are suggested:
(1) in claim 1 line 3, after "defined by", insert --a first knob or a second knob--;
(2) in claim 1 line 4, change "a first knob" to --the first knob--;
(3) in claim 1 line 7, change "a second knob" to --the second knob--;
(4) in claim 8 lines 1-2, change "the first knob and the second knob" to --one first knob and one second knob--;
(5) in claim 8 lines 2-3, delete --the plurality of knobs further defined by: the tire further comprising:--; and

In claim 9, the description of "each of the plurality of knobs defined by: ... a first knob and a second knob... [and] a third knob ... [and] ... a fourth knob ..." is confusing.  In order to clarify claim 9, the following changes are suggested:
(1) on line 5, after "defined by", insert --a first knob, a second knob, a third knob or a fourth knob--;
(2) on lines 6-7, change "a first knob and a second knob" to --the first knob and the second knob--;
(3) on line 12 change "a third knob" to --the third knob--; and
(4) on line  13, change "a fourth knob" to --the fourth knob--.
In claim 16, the description of "each of the plurality of knobs defined by: a first knob ... [and] ... a second knob..." is confusing.  As a related matter, the description at lines 3-5 of claim 17 is inconsistent with the description at lines 2-3 of claim 16 and the description in lines 1-13 of claim 19 is inconsistent with the description at lines 2-3 of claim 16.  In order to clarify claims 16, 17 and 19, the following changes are suggested:
(1) in claim 16 line 3, after "defined by", insert --a first knob or a second knob--;
(2) in claim 16 line 4, change "a first knob" to --the first knob--;
(3) in claim 16 line 7, change "a second knob" to --the second knob--;
(4) in claim 17 lines 1-2, change "the first knob and the second knob" to --one first knob and one second knob--;

(6) in claim 17 line 4, change "a third knob and a fourth knob attached to each other and positioned" to --and another first knob and another second knob are attached to each other and positioned--.
 (7) in claim 19 line 3, change "a third" (all four occurrences) to --another first--;
(8) in claim 19 line 4, change "a third" to --another first--;
(9) in claim 19 line 5 change "a fourth" (both occurrences) to --another second--;
(10) in claim 19 line 5, change "the third" to --the another first--;
(11) in claim 19 line 5, change "the fourth" to --the another second--;
(12) in claim 19 line 6, change "a fourth" (all three occurrences) to --another second--;
(13) in claim 19 line 7, change "the third" to --the another first--;
(14) in claim 19 lines 7-8, change "the fourth" to --the another second--;
(15) line 19, change "the first knob and the second knob" to --one first knob and one second knob--;
(16) in claim 19 line 10, change "the first knob and the second knob" to --the one first knob and the one second knob--;
(17) in claim 19 line 10, change "the third knob" to --the another first knob--; and
(18) in claim 19 lines 10-11, change "the fourth knob" to --the another second knob--.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4)	Claims 9-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 10,065,457.
	Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 9 of this application and claim 8 of US Patent 10,065,457 both recite a central zone, a first outer zone, a second outer zone, a first sidewall, a second sidewall, a first knob set, a second knob set, a first ramp connecting the first forward leading edge bevel and the first recessed leading edge bevel and a second ramp connecting entirety of the first forward leading edge is disposed in front of the first recessed leading edge" (emphasis added) in claim 8 of US Patent 10,065,457 meets or renders obvious "the first forward leading edge is disposed ahead of the first recessed leading edge such that, during use of the tire, an entirety of the first forward leading edge contacts a ground surface prior to the first recessed leading edge" (emphasis added) in claim 9 of this application.  The remaining limitations in claim 9 of this application are not excluded by claim 8 of US Patent 10,065,457.
	As to claim 10 of this application (common base), note claim 9 of US Patent 10,065,457.    
	As to claim 11 of this application (axial channel), note claim 10 of US Patent 10,065,457.    
	As to claims 12-14 of this application, the subject matter described in these claims is not excluded by claim 8 of US Patent 10,065,457.    
ALLOWABLE SUBJECT MATTER
5)	Claims 1, 3-14 and 16-20 would be allowable if (1) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and (2) a proper terminal disclaimer is filed for overcoming the nonstatutory double patenting rejection over US 10,065,457.
	The prior art rejections in the last office action have been withdrawn in view of the amendment to claims 1, 9 and 16 filed 7-30-21 and applicant's corresponding arguments.

6)	Applicant’s arguments with respect to claims 1, 3-14 and 16-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein..
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 1, 2022